Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00573-CV

                                    DINAEQUIP, LLC,
                                        Appellant

                                              v.

                Steve FINDLEY, Giancarlo Nisimblat and Roger D. Cormier,
                                      Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 08-05-46976
                       Honorable Richard C. Terrell, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, appellant’s unopposed motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed
against appellant.

       SIGNED October 2, 2013.


                                               _________________________________
                                               Catherine Stone, Chief Justice